DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/252,292 filed on 1/5/22 with effective filing date 6/22/2018. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1-3, 6-13, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. Description of SDR video coding technology proposal by MediaTek JVET-J0018, 4/2018 (IDS) in view of Chen et al. US 2020/0068218 A1. 
Per claims 1 & 10, Hsu et al. discloses an image processing apparatus comprising: processing circuitry configured to perform, for each of motion vector candidates of lower accuracy than accuracy of a motion vector candidate list, template matching between a template of a current block and a template of a reference block to derive a cost (section 2.4.11, i.e. the right-hand  side shows that the template of the reference block pointed by integer-sample MV of the motion candidate…the lower the cost, the higher the probability for the candidate to be chosen). 
Hsu et al. fails to explicitly disclose sort elements of the motion vector candidate list on a basis of the costs of the motion vector candidates derived by the processing circuitry.
Chen et al. however in the same field of endeavor teaches sort elements of the motion vector candidate list on a basis of the costs of the motion vector candidates derived by the processing circuitry (para: 34 & 136, e.g. where one corresponding reference block is used for estimating the costs of the target candidates when the current block is uni-predicted, and two corresponding reference blocks are used for estimating costs of the target candidates when the current block is bi-predicted; the estimated costs of those selected candidates can be pre-adjusted (pre-adjust GCost_i) optionally; the selected candidates are then sorted according to the value of pre-adjusted estimated cost of each candidate). 
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al. and Chen et al. by reordering of candidates in a list utilizing the template of a current block for performing coding. 
Per claims 2 & 12, Chen et al. further teaches the image processing apparatus according to claim 1, the processing circuitry is further configured to derive a motion vector candidate list of integer pixel accuracy corresponding to a motion vector candidate list of decimal pixel accuracy (para: 84, e.g. a default MV resolution from N possible values will be assumed in order to predict the MV signs; the MV resolution is assumed to be integer; based on this assumed integer MV, the MV sign predictor can be obtained by searching the smallest cost among the templates for M possible MV sign positions), wherein perform, for each of motion vector candidates in the motion vector candidate list of the integer pixel accuracy derived by the processing circuitry, template matching between the template of the current block and the template of the reference block to derive a cost (para: 66-67, e.g. the MV resolution of the current block can be derived from its neighbors; the above part and left part of the template can be used to derive the MV resolution of the current block; the default MV resolution can be one of the supported MV resolutions, such as quarter-pel, integer-pel, or 4-pel), and sort elements of the motion vector candidate list of the decimal pixel accuracy on a basis of the costs of the motion vector candidates derived by the processing circuitry (para: 34 & 136, e.g. where one corresponding reference block is used for estimating the costs of the target candidates when the current block is uni-predicted, and two corresponding reference blocks are used for estimating costs of the target candidates when the current block is bi-predicted; the estimated costs of those selected candidates can be pre-adjusted (pre-adjust GCost_i) optionally; the selected candidates are then sorted according to the value of pre-adjusted estimated cost of each candidate).
Per claims 3 & 13, Chen et al. further teaches the image processing apparatus according to claim 1, wherein the processing circuitry skips template matching for a motion vector candidate same as a motion vector candidate for which template matching has been performed (para: 88, e.g. it may correspond to using the original candidate as an original MV predictor and performing motion estimation search by using current block pixels to find a final MVD (Motion Vector Difference); it may use the original candidate as an original MV predictor and perform MV refinemen1t search by using bi-lateral template (e.g. pixels in L0 and L1 reference pictures pointed by a candidate MV or mirrored MV) as search template to find a final predictor).
Per claims 6 & 16, Hsu et al. further teaches the image processing apparatus according to claim 1, wherein the processing circuitry  skip processing in a case where the current block is smaller than a predetermined threshold value (section 2.4.3, e.g. PMVR is disabled for 4x4, 4x8, and 8x4 CUs).
Per claims 7 & 17, Chen et al. further teaches the image processing apparatus according to claim 1, wherein t the processing circuitry sets single prediction for motion vector candidates of multiple prediction and performs template matching between the template of the current block and the template of the reference block as a motion vector candidate of the single prediction to derive the cost (para: 88, e.g. it may correspond to using the original candidate as an original MV predictor and performing motion estimation search by using current block pixels to find a final MVD (Motion Vector Difference); it may use the original candidate as an original MV predictor and perform MV refinement search by using bi-lateral template (e.g. pixels in L0 and L1 reference pictures pointed by a candidate MV or mirrored MV) as search template to find a final predictor)
Per claim 8, Hsu et al. further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is further configured to perform inter prediction to generate a prediction image and encode a motion vector to be used for generation of the prediction image by use of the motion vector candidate list in which the elements are sorted by the sorting section (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are
Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then
the selected MVP is further relined by using template matching In PMVR).
Per claim 9, Hsu et al. further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is further configured to comprising: restore a motion vector to be used for generation of a prediction image by use of the motion vector candidate list in which the elements are sorted by the sorting section (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then the selected MVP is further relined by using template matching In PMVR).
Per claims 11 & 20, Hsu et al. discloses an image processing apparatus comprising: processing circuitry configured to perform, for each of motion vector candidates of lower accuracy rougher than accuracy of a motion vector candidate list, template matching between a template of a current block and a template of a search point to derive a cost  (section 2.4.11, i.e. the right-hand  side shows that the template of the reference block pointed by integer-sample MV of the motion candidate…the lower the cost, the higher the probability for the candidate to be chosen).
Hsu et al. fails to explicitly disclose a derive a modification motion vector candidate on a basis of the costs of the motion vector candidates derived by the processing circuitry and update the motion vector candidate list by use of the derived modification motion vector candidate.
	Chen et al. however in the same field of endeavor teaches an update section configured to derive a modification motion vector candidate on a basis of the costs of the motion vector candidates derived by the processing circuitry and update the motion vector candidate list by use of the derived modification motion vector candidate (para: 34 & 136, e.g. where one corresponding reference block is used for estimating the costs of the target candidates when the current block is uni-predicted, and two corresponding reference blocks are used for estimating costs of the target candidates when the current block is bi-predicted; the estimated costs of those selected candidates can be pre-adjusted (pre-adjust GCost_i) optionally; the selected candidates are then sorted according to the value of pre-adjusted estimated cost of each candidate).
Therefore, in view of disclosures by Chen et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hsu et al. and Chen et al. by reordering of candidates in a list utilizing the template of a current block for performing coding. 
Per claim 18, Hsu et al. further teaches the image processing apparatus according to claim 11, wherein the processing circuitry is further configured to perform inter prediction to generate a prediction image and encode a motion vector to be used for generation of the prediction image by use of the motion vector candidate list updated by the update section using the modification motion vector candidate section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then the selected MVP is further relined by using template matching In PMVR).
Per claim 19, Hsu et al. further teaches the image processing apparatus according to claim 11, wherein the processing circuitry is further configured to: restore a motion vector to be used for generation of a prediction image by use of the motion vector candidate list updated by the update section using the modification motion vector candidate (section 2.4.3, e.g. the template matching is also used for refine the MVP in AMVP mode, two MVPs are Generated by using HEVC MVP generation process, and MVP index is signaled to select one of then the selected MVP is further relined by using template matching In PMVR).
Allowable Subject Matter
6.	Claims 4-5 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
	Applicant assert page 10-11, Hsu in view of Chen fails to teach processing circuitry configured to perform, for each of motion vector candidates of lower accuracy than accuracy of a motion vector candidate list, template matching between a template of a current block and a template of a reference block to derive a cost, and sort elements of the motion vector candidate list on a basis of the costs of the motion vector candidates derived by the processing circuitry.
	Examiner respect fully disagrees and point to Hsu, where Hsu discloses in section 2.4.11, i.e. the right-hand side shows that the template of the reference block pointed by integer-sample MV of the motion candidate…the lower the cost, the higher the probability for the candidate to be chosen.
	Further Chen teaches in paragraph 34 & 136, where one corresponding reference block is used for estimating the costs of the target candidates when the current block is uni-predicted, and two corresponding reference blocks are used for estimating costs of the target candidates when the current block is bi-predicted; the estimated costs of those selected candidates can be pre-adjusted (pre-adjust GCost_i) optionally; the selected candidates are then sorted according to the value of pre-adjusted estimated cost of each candidate). 
	Examiner respectfully suggest that the claims to be further clarified. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuang et al. US 2018/0199057 A1, e.g. according to one method, a predictor refinement process is applied to generate motion refinement for the current block by searching among multiple motion vector candidates using reference data comprising the target motion-compensated reference block, where if a target motion vector candidate.
Liu et al. US 11,109,055, e.g. an exemplary method for video processing comprises determining a motion vector difference (MVD) precision for a current block processed with affine mode from an MVD precision set; performing, based on the determined MVD precision.
Li et al. US 10,863,190, e.g. method and apparatus for encoding of a video sequence in an encoder or decoding of the video sequence in a decoder includes parsing an initial motion 
vector from the video sequence associated with a block. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485